  Case: 1:20-cv-06563 Document #: 43-1 Filed: 12/16/20 Page 1 of 2 PageID #:1456




BRUNO LAW
44 North Second Street
P.O. Box 468
Easton, PA 18044
(610) 258-4003
Attorneys for Defendant AO Industries, LLC

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


SNEAKER MATCH, LLC                            :
an Arizona Limited Liability Company          :
                                              :
               Plaintiff,                     :
                                              :      Case No.: 1:20-cv-06563
       v.                                     :
                                              :      Honorable Mary M. Rowland
JOHN DOES 1-10                                :
                                              :      Magistrate Judge Heather K. McShain
               Defendants.                    :
                                              :
       v.                                     :
                                              :
AO INDUSTRIES, LLC                            :
                                              :
                                              :
               Defendant.                     :


                            CERTIFICATION OF AUSTINA GIAMBER
       I, AUSTINA GIAMBER, on behalf AO Industries, LLC, the undersigned, having read

the Answer to the Amended Complaint, Defendant AO Industries, LLC’s Petition to Dissolve

Preliminary Injunction, and Defendant AO Industries, LLC’s Memorandum of Law in Support of

Its Petition to Dissolve the Preliminary Injunction, verifies that the within pleadings are based on

information furnished to counsel, which information has been gathered by counsel in the course

of this lawsuit. The language of the pleadings is that of counsel and not of signer. Signer

verifies that she has read the within pleadings and that they are true and correct to the best of

signer’s knowledge, information and belief. To the extent that the content of the pleading is that
  Case: 1:20-cv-06563 Document #: 43-1 Filed: 12/16/20 Page 2 of 2 PageID #:1457




of counsel, verifier has relied upon counsel in taking this Certification. I am aware that if any of

the foregoing statements made by me are willfully false, I am subject to punishment.




                                      BY:
                                              Austina Giamber



DATED: December 16, 2020
